FILED
                             NOT FOR PUBLICATION                            MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALFREDO ESPINDOLA-RAMIREZ,                       No. 14-72376
AKA Ruben Espindola-Ramirez,
                                                 Agency No. A200-149-976
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Alfredo Espindola-Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order of removal. We review de novo constitutional claims.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). We dismiss the

petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Espindola-Ramirez failed to show the requisite exceptional and extremely unusual

hardship to his qualifying relatives. See id. at 930.

      Espindola-Ramirez’s contentions that the agency violated due process by

failing to consider family separation and danger in Mexico in its hardship analysis,

selectively reviewing the record, disregarding evidence, and exhibiting bias are

unsupported by the record. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (The agency “does not have to write an exegesis on every contention. What

is required is merely that it consider the issues raised, and announce its decision in

terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted.” (internal quotation marks omitted)).

Accordingly, Espindola-Ramirez’s petition fails to state a colorable due process

claim that would invoke our jurisdiction. Martinez-Rosas, 424 F.3d at 930 (“[t]o

be colorable . . . the claim must have some possible validity”).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     14-72376